           Case 2:19-cv-01685-JFL Document 34 Filed 09/21/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

ANDREW JONES,                             :
                  Petitioner,             :
                                          :
            v.                            :                      No. 2:19-cv-1685
                                          :
THE DISTRICT ATTORNEY OF THE              :
COUNTY OF PHILADELPHIA and THE            :
ATTORNEY GENERAL OF THE STATE OF          :
PENNSYLVANIA,                             :
                  Respondents.            :
__________________________________________

                                           ORDER

      AND NOW, this 21st day of September, 2020, for the reasons set forth in the Opinion

issued this date, IT IS HEREBY ORDERED THAT:

      1.      The Petitioner’s objections to the Report and Recommendation, see ECF No. 29,

are OVERRULED.

      2.      The Report and Recommendation, see ECF No. 22, is APPROVED and

ADOPTED.

      3.      The petition for a writ of habeas corpus, see ECF No. 2, is DENIED and

DISMISSED.

      4.      The Petitioner’s motion for discovery, see ECF No. 31, is DISMISSED, as moot.

      5.      This case is CLOSED.

      6.      There is no basis for the issuance of a certificate of appealability.

                                                     BY THE COURT:

                                                     /s/ Joseph F. Leeson, Jr.____________
                                                     JOSEPH F. LEESON, JR.
                                                     United States District Judge



                                                1
                                             092120
